Citation Nr: 1808682	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  15-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to July 1958 in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a current dental disorder for which VA compensation may be paid.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

In this case, the Veteran asserts that he sustained an injury during service that led to the loss of two teeth.  He states that he slipped in the mud and snow while carrying two 50-caliber machine guns and ran into an M-48 tank.  He also states that he was told that the roots of his teeth were broken and that his teeth would have to be removed and replaced with a partial denture.  A February 1996 private dental record indicates that a removable partial denture was made in Germany in 1960 and was not fitting quite right.  A replacement denture was made.  

A VA examination was conducted in May 2017.  The examiner noted the Veteran's history as described above and indicated that teeth numbered 9 and 10 were missing and replaced by a partial denture.  There was no anatomical loss or bony injury of the mandible or maxilla.  The loss of teeth was not due to loss of substance of body of maxilla or mandible without loss of continuity.  The loss of teeth was due to trauma; however, masticatory surfaces could be restored by suitable prosthesis.  

Although his service treatment records are unavailable, the Veteran is competent to report what he personally experienced.  Furthermore, his current statements are consistent with what he reported to a private dentist in 1996.  The Board has no reason to doubt the credibility of those statements.  However, for the reasons explained below, the Veteran does not have a dental condition for which VA compensation can be awarded.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916 (2017).  The conditions for which service-connected compensation benefits are available are as follows:  chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (DC 9900); loss of the mandible (DCs 9901-9902); nonunion or malunion of the mandible (DCs 9903-9904); limited temporomandibular motion (DC 9905); loss of the ramus (DC 9906-9907); loss of the condyloid or coronoid processes (DCs 9908-9909); loss of the hard palate (DCs 9911-9912); loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease (DC 9913); loss of the maxilla (DCs 9914-9915); and nonunion or malunion of the maxilla (DC 9916).  See 38 C.F.R. § 4.150.  Thus, for loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  See id., DC 9913.  The loss of the alveolar process as a result of periodontal disease, however, is not considered disabling.  See id.; see also 38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  See 38 C.F.R. § 4.150, DC 9913.

For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  In particular, under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  In May 2017, the Board referred the matter of eligibility for VA dental treatment to the AOJ.  This issue is not currently before the Board.  

In this case, the evidence indicates that the Veteran sustained the loss of two teeth due to trauma during military service.  However, the evidence does not indicate that the loss of teeth was due to the loss of substance of the body of the maxilla or mandible, and/or the soft tissue surrounding that region.  Furthermore, the evidence indicates that the missing teeth are restorable by a suitable prosthesis, i.e., a partial denture. 

There is thus no evidence, medical or otherwise, that the Veteran has a current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for a dental disorder for the purposes of VA compensation is not warranted.  


ORDER

Entitlement to service connection for a dental disorder for purposes of VA compensation is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


